United States Court of Appeals
                     For the First Circuit


No. 12-1430

                    LAURA RODRÍGUEZ-MACHADO,

                      Plaintiff, Appellant,

                               v.

  ERIC K. SHINSEKI, SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

                      Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Elaine Rodríguez-Frank on brief for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.



                        November 21, 2012
              Per Curiam.    This case provides an important reminder to

lawyers and litigants alike:              substantial "noncompliance" with

important      "appellate    rules,      in     and    of    itself,   constitutes

sufficient      cause   to   dismiss     [an]    appeal."          Reyes-García    v.

Rodríguez & Del Valle, Inc., 82 F.3d 11, 14-15 (1st Cir. 1996).

              Plaintiff wants us to reverse a grant of summary judgment

to    her    former     employer    in    this    suit       for   discrimination,

retaliation,      and     hostile    work       environment        under   the    Age

Discrimination in Employment Act ("ADEA," for short), see 29 U.S.C.

§ 621 et seq., making a single, incredibly broad argument – that

the district judge slipped by premising dismissal on disputed

facts.      Now, obviously, busy appellate judges depend on counsel to

help bring issues into sharp focus, see Reyes-García, 82 F.3d 13-

14, and that certainly holds true in a case like this, given how

complex federal employment discrimination law is, see generally

Rodríguez v. Mun. of San Juan, 659 F.3d 168, 176 (1st Cir. 2011)

(discussing how not to brief complex issues).                  That is where the

appellate rules of procedure come in:                 They provide the means by

which we "gain[] the information that [we] require[] to set the

issues in context and pass upon them."                Reyes-García, 82 F.3d at

14.   So, naturally, "[w]hen a party seeking appellate review fails

to comply with the rules in one or more substantial respects, its

failure thwarts this effort and deprives [us] of the basic tools

that [we] need to carry out this task."                Id.


                                         -2-
               Unfortunately, plaintiff's briefs are textbook examples

of how not to litigate a case on appeal, infracting some important

procedural       rules.     Again,      claims        of   age    discrimination,

retaliation, and hostile work environment are often, as here,

factually complicated and legally intricate. See, e.g., Velazquez-

Ortiz     v.     Vilsak,   657   F.3d     64,     73-76      (1st     Cir.      2011)

(discrimination); Gómez-Pérez v. Potter, 553 U.S. 474, 479-82

(2008)    and    Mariani-Colón   v.   Dep't      of    Homeland     Sec.   ex   rel.

Chertoff, 511 F.3d 216, 223-24 (1st Cir. 2007) (retaliation);

Colón-Fontánez v. Mun. of San Juan, 660 F.3d 17, 44-45 (1st Cir.

2011) (hostile work environment).           Yet plaintiff's opening brief

offers no specific record cites to support her version of the

facts, which, again, she alleges are in dispute.                 Cf. Fed. R. App.

P. 28(a)(7).1       Essentially, she is asking us to do one of two

things:        accept what she says as gospel or mine the record

ourselves to confirm the truth of her story – and there is no

reason for us to do either.           See Reyes-García, 82 F.3d at 14.

Shockingly still, plaintiff's principal brief provides neither the

necessary caselaw nor reasoned analysis to support her theories:

She mentions a few ADEA cases, but only in the context of setting

out the accepted summary judgment standard – amazingly, she spends

no time describing the legal contours of an ADEA claim.                    Cf. Fed.


     1
       That rule provides that an appellant's brief "must contain
. . . a statement of facts relevant to the issues submitted for
review with appropriate references to the record . . . ."

                                      -3-
R.   App.   P.    28(a)(9).2     Also,   she    makes   no    retaliation-based

argument whatsoever in the argument section of her opening brief,

though she does toss around retaliation buzzwords in her fact

section.     As for the hostile work environment issue, while she

quotes a case saying that a court must "distinguish between the

ordinary, if occasionally unpleasant, vicissitudes of the workplace

and actual harassment," Noviello v. City of Boston, 398 F.3d 76, 92

(1st Cir. 2005), she does not explain how the harassment here was

severe or pervasive enough to be actionable, see Colón-Fontánez,

660 F.3d at 44 (discussing what supports a hostile work environment

claim).     And despite the fact that defendant's responsive brief

clued her in to some of these problems, plaintiff's reply brief is

not really any better than her first:                   She does serve up a

smattering       of   record   cites   there,   but   not    enough   to   make   a

difference – too late and too little, we say; and, incredibly, she

cites no caselaw at all.           What she has done is not the type of

serious effort that allows us to decide difficult questions, see,

e.g., Rodríguez, 659 F.3d at 176 (relying on Tayag v. Lahey Clinic

Hosp., Inc., 632 F.3d 788, 792 (1st Cir. 2011)), and doing her work

for her is not an option, since that would divert precious judge-

time from other litigants who could have their cases resolved


      2
       That proviso holds that an appellant's brief "must contain"
an "argument" section, laying out (among other things) "appellant's
contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies
. . . ."

                                        -4-
thoughtfully and expeditiously because they followed the rules.

See generally United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.

1991) (per curiam) (colorfully explaining how "[j]udges are not

like pigs, hunting for truffles" in the record).

            To wrap up:        Plaintiff's lackluster way offends some

major appellate procedural rules and controlling caselaw.                  Being

human, lawyers of course will not always dot every "i" and cross

every "t" in trying to live up to their obligations under the

rules.    Reyes-García, 82 F.3d at 15.           And "occasional" mistakes –

minor "infringements of the rules that neither create unfairness to

one's adversary nor impair the court's ability to comprehend and

scrutinize      a   party's"   papers     –    typically   "will    not   warrant

Draconian consequences."           Id.        But "major" breaches call for

"severe decrees," and the violations here are certainly major,

given    that   they    cripple    "any    attempt   to    review   the   issues

intelligently."        Id.

            Consequently, for the reasons batted around above, we

dismiss plaintiff's appeal with prejudice, as the caselaw permits

in situations like this.          Id. at 16; see also In re Simply Media,

Inc., 566 F.3d 234, 236 (1st Cir. 2009) (per curiam).

            So Ordered.




                                         -5-